DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Application filed on 6/17/2021. Claims 1-20 are presented for examination. 

Remarks
2.	The drawings submitted on 6/17/2021 have been considered and are accepted. 
The Information Disclosure Statements (IDS) submitted on 1/3/2022 have been considered.

Allowable Subject Matter

3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 9 and 17, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Sharma teaches a dataflow programming language that can be used to express reactive dataflow programs that can be used in pattern-driven real-time data analysis. Tools are provided for the dataflow programming language for checking syntactic and semantic correctness, checking logical correctness, debugging, translation of source code into a secure, portable format (e.g., packaged code), translation of source code (or packaged code) into platform-specific code, batch-
The prior art of Romero Zaldivar teaches determining a compile-time representation of a particular type. A request for the compile-time representation of the particular type comprises a source representation of the particular type. Based on and subsequent to receiving the request, a source representation of a source code file comprising the source representation of the particular type is generated. The source representation of the source code file is converted to a compile-time representation of the source code file. The compile-time representation of the particular type is derived from the source time representation of the source code file. The source code file may also be compiled to generate a set of compiled code. The set of compiled code may be loaded into a virtual machine for generating a runtime representation of the set of compiled code. A runtime representation of the particular type is derived from the runtime representation of the set of compiled code. 
The prior art of Wei teaches developing a computer application by coding a markup document in an XML markup language, coding a business logic component using any programming language, compiling the business logic component into a specific executable code, converting the XML document into a specific markup language document and deploying the converted markup document and the executable code to a client machine running a specific operating system via a network connection. The XML markup document can be converted in any markup language. The business logic component can be written using any programming language. 
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“receiving, by a daemon, an indication of an available job; 
determining whether the daemon has access to compute resources required by the job; 
responsive to determining that the daemon has access to the compute resources required by the job, transmitting a claim request for the job; 
receiving, responsive to the claim request, data describing the job; 
generating a container base image based on the data describing the job; 
transmitting an instruction to a node to run a containerized instance of the job using the container base image; 
monitoring the node for a termination signal; 
responsive to detecting, during the monitoring, the termination signal, uploading a result, the result being available to a user that submitted the available job based on the uploading “.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
February 25, 2022